         Case 1:19-cv-00920-CG Document 27 Filed 06/26/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEW MEXICO


REGINA TAFOYA,

                    Plaintiff,

v.                                                           CV No. 19-920 CG

ANDREW SAUL,
Commissioner of the
Social Security Administration,

                    Defendant.

                                  FINAL JUDGMENT

      THE COURT, having issued the Memorandum Opinion and Order, (Doc. 26),

enters this Judgment in compliance with Rule 58 of the Federal Rules of Civil

Procedure. Plaintiff’s Motion to Reverse and Remand for a Rehearing with Supporting

Memorandum (the “Motion”), (Doc. 21), is GRANTED and this case is REMANDED to

the Commissioner for further proceedings consistent with this opinion.

      IT IS SO ORDERED.



                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
